Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-16 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chun and Jiang.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (U.S. Patent Publication No. 2002/0055256) in view of Chun (U.S. Patent Publication No. 2005/0142862).
Referring to figures 3-5, Jiang teaches a semiconductor chip comprising:
a substrate (100);
a first dielectric layer (102) above the substrate (102), the dielectric layer including an edge surface having roughness (see figures 3-5); 
at least one second dielectric layer (104) above the first dielectric layer (102); and
at least one liner (110) covering the edge surface of the first dielectric layer (102) to provide a surface smoother than the edge surface (see figures 3-5).
However, the reference does not clearly teach plurality of first dielectric layers, wherein the first dielectric layer includes a first material that has a dielectric constant lower than a dielectric constant of a second material included in the at least one second dielectric layer.
Chun teaches a method of forming a dual damascene interconnection having a plurality of the first dielectric layers (231/232) and a second dielectric layer (233) wherein the first dielectric layer (232) includes a first material that has a dielectric constant lower than a dielectric constant of a second material included in the at least one second dielectric layer (233, see figure 2, paragraph# 44).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form a plurality of the dielectric layers in Jiang as taught by Chun because it is known in the semiconductor art to provide a isolation for the interconnection.
Regarding to claim 13, the at least one liner (110) includes silicon dioxide (SiO2, see paragraph# 19).
Regarding to claim 15, wherein the at least one liner (110) further covers at least a portion of edge surface of the at least one second dielectric layer (104, see figures 3-5).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (U.S. Patent Publication No. 2002/0055256) in view of Chun (U.S. Patent Publication No. 2005/0142862), as applied to claims 12-13, 15 above, further in view of Ramachandran et al. (U.S. Patent Publication No. 2013/0113068).
Jiang in view of Chun teaches an interconnection having the liner. 
However, the reference does not clear teach the liner includes at least one liner includes at least one of silicon nitride (Si3N4) or silicon carbide (SiC).
Referring to figures 1-8, Ramachandran et al. teaches a semiconductor chip comprising: the at least one liner (520) includes at least one of silicon nitride (Si3N4) or silicon carbide (SiC) (see paragraph# 28).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form a liner includes at least one liner includes at least one of silicon nitride (Si3N4) or silicon carbide (SiC) in Jiang as taught by Ramachandran et al. because it is known in the semiconductor to protect the device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/230,827 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of present application are covered by the claims of the copending Application No. 17/230,827. They correspond as follows:

Present Invention (17/230,827)
Copending application (17/230772)
1
8+9
2

3

4

5

6

7

8

9

10

11

12
1, 8
13

14

15
14


The features of claims of the present application are covered by the claims of the copending Application No. 17/230,827 as set forth above. The difference between the present application and U.S. Patents are that the claims of the present application are broader than the claim of the patent. The Patents claims anticipate the claims of the present application as detailed above. Therefore, the instant claims are within the scoped of the cited prior art claims. 	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893